Citation Nr: 1018462	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  03-10 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had periods of service, to include an honorable 
period of active service from August 1990 to June 1991.  The 
Veteran's claims for service connection for psychiatric 
disabilities stem from this period of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law 
Judge in December 2005.  A copy of the transcript of this 
hearing has been associated with the claims file.

The Board remanded the Veteran's case in June 2006 and May 
2007 for additional development.  Based on the additional 
development, the Board finds that the claims on appeal are 
substantiated.  The Board notes that the Veteran recently 
submitted additional evidence that has not been considered by 
the Agency of Original Jurisdiction (AOJ).  As the claims are 
granted, there is no need to remand to allow the AOJ to have 
initial consideration of this evidence.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD that is 
attributable to a corroborated in-service stressor.

2.  The Veteran's symptoms of depression are part of the 
service-connected psychiatric disability diagnosed as PTSD.




CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Service connection for depression is warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  A 
diagnosis of PTSD should conform to the DSM IV (Diagnostic 
and Statistical Manual of Mental Disorders).  See 38 C.F.R. 
§§ 3.304(f); 4.125.

Factual Background

The Veteran contends that he has PTSD and depression 
attributable to service.  Due to the Board granting service 
connection, the Board will only briefly detail the facts of 
the case that led to the establishment of service connection.  
Specifically, he has asserted that he experienced several 
stressors during his service in Saudi Arabia/Kuwait during 
the Persian Gulf War.  He has described witnessing severely 
injured Iraqi prisoners of war (POWs) and responding to Scud 
missile attacks in the area, among other asserted stressors.  
Although the Veteran had a subsequent period of service for 
which he received an other than honorable discharge, the 
Veteran had an honorable discharge from the period of service 
dated between August 1990 to June 1991, the time he was 
serving in Southwest Asia.

Review of the claims file reveals a long history of treatment 
for psychiatric disabilities.  Although the primary diagnosis 
has been PTSD, the claims file contains record of other 
diagnoses, to include affective disorder and depression, as 
well as substance abuse disorders.  In an August 1998 VA 
general medical examination, the examiner wrote:  
"Psychiatric disabilities significant for the history of 
post-traumatic stress disorder and depression since 1990."  
The Veteran underwent a December 2001 VA psychiatric 
examination.  Diagnosis was:  "Post-traumatic stress 
disorder related to the Gulf War with paranoid and depressive 
features."

In the last remand, the Board directed that the Veteran be 
provided with a VA psychiatric examination in which the 
examiner provided certain opinions.  The Veteran underwent a 
psychiatric examination in August 2009.  The examiner wrote 
that the primary stressors related to PTSD as being the Scud 
missile attacks and being exposed to a "number of Iraqi 
soldiers in prison camps who had been severely wounded during 
combat."  The examiner diagnosed PTSD and panic disorder.  
He wrote that the Veteran "smiled and laughed at points 
during the interview, and that it was not clear, in essence, 
that the Veteran struggled with depressive symptoms beyond 
that experienced by most Veterans who have PTSD.  He provided 
no other opinions, and indicated that no opinions had been 
requested.

Regarding the POW stressor, the Veteran has testified that 
his unit witnessed the POWs in the course of his units 
responsibility in delivering water.  Although personnel 
records indicate that the Veteran served as a petroleum 
supply specialist during the period in question, a response 
from the Joint Services Records Research Center (JSRRC) 
confirms that the Veteran's detachment operated a tactical 
water distribution system.  

The Veteran submitted a statement from a fellow service 
member, received in February 2010.  The Veteran submitted 
personnel records showing that he served with this service 
member during the period in question.  The service member's 
letter is accompanied by a notary acknowledgment that this 
service member signed the letter.  In the letter, the service 
member indicated service in the Veteran's detachment.  In 
part, he detailed their duties distributing water and noted 
that he saw "POW's in cattle trucks and POW's camps.  Some 
were bleeding from the head and other places, some loss arms, 
legs and some [appeared] to be dead."

Analysis

Service connection for PTSD is warranted.  The claims file 
contains competent evidence of a diagnosis of PTSD.  Although 
the August 2009 VA examination report did not provide an 
explicit opinion, as directed by the Board, the examiner did 
indicate that, in part, the diagnosis was based on the POW 
stressor.  Based on the evidence that supports the Veteran's 
recounting of his service history and based on the letter 
from his fellow service member, the Board finds that the POW 
stressor is corroborated.  38 C.F.R. § 3.304(f).  Resolving 
all reasonable doubt in the Veteran's favor, service 
connection for PTSD is warranted.  38 U.S.C.A. § 5107.

Regarding service connection for depression, the Board is 
cognizant that while there are some references to a 
depression, or depression related, diagnosis in older 
treatment records, the most current VA examination did not 
diagnosis a separate depression disability.  In light of the 
record, however, the Board finds that depression symptoms, to 
the extent they are present, are part of the service-
connected disability.  On this basis, the claim for service 
connection for depression is granted.  

After review of this evidence, the Board finds that the 
evidence is at least in equipoise and therefore supports a 
finding that the Veteran has PTSD and depression due to a 
corroborated in-service stressor.  Accordingly, service 
connection for PTSD and depression is warranted.



ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for depression is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


